Citation Nr: 1646700	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for chronic fatigue syndrome (CFS), and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for uterine fibroid cysts, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent GB. 

5.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.


6.  Entitlement to service connection for disability resulting from exposure to Agent GB, to include a respiratory disorder, to include as due to undiagnosed illness.

7.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected bronchial asthma. 

8.  Entitlement to a compensable rating for a residual scar associated with the right hand burn disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


The Veteran testified before the undersigned in an August 2016 video-conference Board hearing, the transcript of which is included in the record. Subsequent to the issuance of the April 2010 Statement of the Case, the Veteran submitted additional medical evidence pertaining to her PTSD claim, for which a waiver of initial RO consideration was provided in August 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for PTSD; (2) service connection for CFS; 
(3) service connection for fibromyalgia; and (4) service connection for a respiratory disorder, to include as due to Agent GB exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied the claims for service connection for PTSD and CFS, finding that the Veteran's did not have a verified in-service stressor and no diagnosis of PTSD.   Further, the RO found that there was no objective evidence showing that the Veteran's chronic fatigue had persisted for a period of six months.

2.  The Veteran did not initiate and appeal to the February 20005 rating decision, and it became final.

3.  Evidence received since the final February 2005 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for PTSD and CFS.



4.  In an unappealed February 2006 decision, the Board denied service connection for uterine fibroid cysts. 

5.  The Veteran did not appeal the February 2006 Board decision.

6.  Evidence received since the final February 2006 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for uterine fibroid cysts.

7.  The Veteran has currently diagnosed type II diabetes mellitus.

8.  The Veteran did not have chronic symptoms of type II diabetes mellitus in service or continuous symptoms since service separation; Type II diabetes mellitus did not manifest to a compensable degree within one year of separation from service and is not etiologically related to service, to include Agent GB.

9.  The Veteran's currently diagnosed obstructive sleep apnea was not incurred in service and is not otherwise related to service.  

10.  The Veteran's residual scar associated with the right hand burn disability is painful.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim for service connection for PTSD and CFS became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



3.  New and material evidence has been received to reopen service connection for CFS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The February 2006 Board decision that denied the claim for service connection for uterine fibroid cysts became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

5.  New and material evidence has not been received to reopen service connection for uterine fibroid cysts.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for a 10 percent rating, but no higher, for a residual scar associated with the right hand disability have been met.  38 U.S.C.A. §1155 (West 2014);
38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for PTSD is reopened and granted, as explained below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103 (a) (West 2014), 38 C.F.R. § 3.159 (b) (2015), and any applicable legal precedent. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The October 2007 letter from the RO to the Veteran complied with Kent, as it notified her of the evidence and information necessary to reopen her previously denied, unappealed claims and adequately explained the bases of the prior denials.

The Veteran's service treatment records, VA treatment records, the August 2016 Board hearing transcript, a November 2007 VA examination (right hand disability), and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding her claims for service connection for diabetes and sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that her currently diagnosed diabetes or sleep apnea was incurred in service or is otherwise related to service.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for diabetes and sleep apnea is required.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for 
Service Connection for PTSD and CFS

The Veteran was initially denied service connection for PTSD and CFS in a February 2005 rating decision because there was no evidence that the Veteran had PTSD and the alleged in-service stressor (sexual harassment) had not been corroborated.  Further, the RO found that the Veteran's fatigue had not persisted for a period of six months.  The Veteran was provided notice of the decision and of her appellate rights, but she did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the February 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the February 2005 rating decision included service treatment records, VA treatment records from April 2002 to April 2004, and a PTSD stressor statement from the Veteran.  

In support of the current application to reopen service connection for PTSD, the new evidence associated with the record since the February 2005 rating decision includes, in pertinent part, an August 2016 medical opinion from M. L. B., a VA licensed social worker.  The statement indicates that the Veteran was being treated for PTSD and that she had significant symptoms of PTSD as a result of sexual trauma suffered in service.  

In support of the current application reopen service connection for CFS, the new evidence associated with the record since the February 2005 rating decision, includes, in pertinent part, VA treatment records dated in May 2009 and April 2010, which show complaints of fatigue, loss of energy, and getting tired easily.  The Board notes that while CFS has not been diagnosed, these symptoms could potentially be related to a claim based on an undiagnosed illness resulting from the Veteran's service in Southwest Asia during the Gulf War.  See 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination report is new and material as it relates to an unestablished fact (nexus to service) necessary to substantiate the claim for service connection for PTSD.  The May 2009 and April 2010 VA treatment records are new and material evidence as it relates to the Veteran's claim for CFS (or an undiagnosed illness).  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). 




New and Material Evidence Analysis for 
Service Connection for Uterine Fibroid Cysts

In a February 2006 decision, the Board denied service connection for uterine fibroid cysts, finding that the Veteran's uterine fibroid cysts did not begin in service and that her gynecological symptoms and treatment in service were unrelated to her current diagnosis of uterine fibroids.

The Veteran was properly notified of February 2006 Board decision, but did not appeal the decision.  For this reason, February 2006 Board decision became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1100.

The evidence of record at the time of the February 2006 Board decision included service treatment records, VA treatment records from 1999 to 2004, a September 2001 hearing transcript, and a June 2005 VA examination report.

The evidence received subsequent to the February 2006 Board decision includes VA treatment records from 2005 to 2010, unrelated VA examination reports (for other disorders), and the Veteran's August 2016 Board hearing transcript.  

The Board finds that this additional evidence does not address the unestablished facts as to whether the Veteran's fibroid cysts were incurred in service or were otherwise related to service.   In other words, the February 2006 Board decision, which initially denied service connection for fibroid cysts was based, in large part, on the June 2005 VA medical opinion which found that there was no link between the uterine fibroids and the Veteran's gynecological symptoms during service.
Newly submitted VA treatment records document uterine fibroids, but fail to objectively link any current uterine fibroids to the Veteran's period of active military service.  Further, during the August 2016 Board hearing, Veteran discussed her in-service gynecological symptoms, but did not indicate that any new evidence had been submitted which addressed the etiology of her fibroid cysts.  Essentially, the Veteran's testimony during the August 2016 hearing is cumulative of the testimony previously provided during the September 2001 hearing.  

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a uterine fibroid cysts, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, the claim is not reopened. 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015) are awarded presumptive service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Diabetes Mellitus

The Veteran maintains that her currently diagnosed diabetes is related to service, to include exposure to Agent GB.  The Board notes that the term "Agent GB" refers to the nerve agent Sarin.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed type II diabetes mellitus was not incurred in service and is not otherwise related to service. 

Service treatment records do not reveal that the Veteran was diagnosed or treated for type II diabetes mellitus in service.  In a March 1992 report of medical examination, the Veteran was not noted to have diabetes.  For these reasons, the Board finds that the Veteran's type II diabetes was not chronic in service.

Further, the Board finds that symptoms of type II diabetes were not continuous since service separation and did not manifest within one year of service separation. Post-service treatment records show that the Veteran did not seek treatment for diabetes for many years after service discharge and was first diagnosed with type II diabetes mellitus in 2006, more than 10 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention diabetes symptoms at any time prior to her June 2006 claim.  For example, in 1995, the Veteran filed a claims for service connection for arthritis, asthma, hypertension, and a foot disorder.  The Veteran did not mention symptoms of diabetes or that she had diabetes during this prior claim. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that she believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes, when viewed in the context of her action regarding her other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain type II diabetes mellitus in service and a lack of symptomatology at the times he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that type II diabetes mellitus was incurred in or is otherwise related to service.

The Board has also considered the Veteran's statements asserting a nexus between her type II diabetes mellitus and active duty service, to include Agent GB exposure.  In this regard, the Board finds that Agent GB has not been found to presumptively cause diabetes mellitus.  She has also not provided any evidence, aside from her conclusory statements, that exposure to Agent GB is related to the development of diabetes.  

Moreover, as a lay person, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of type II diabetes mellitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Diabetes is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's diabetes mellitus is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The remaining evidence of record has been reviewed by the Board; however, it does not provide evidence that the Veteran's diagnosed type II diabetes mellitus is related to service, to include exposure to Agent GB. 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's type II diabetes mellitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Sleep Apnea

The Veteran maintains that her sleep apnea was incurred in service.  Initially, the Board finds that VA treatment records confirm a diagnosis of obstructive sleep apnea.  

Service treatment records include a March 1992 report of medical history, completed by the Veteran four months prior to service separation, where the Veteran checked "YES" as to having "frequent trouble sleeping."  The Board finds that this is not indicative of sleep apnea; rather, this symptom appears to be associated with the emotional or psychiatric impairment of sleep, such as insomnia.  Indeed, the Veteran is currently service-connected for a psychiatric disability, and sleep impairment is a symptom associated with rating mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Further, the remaining service treatment records do indicate a diagnosis or treatment for sleep apnea.  



Moreover, the earliest diagnosis of sleep apnea is in 2006, which is 14 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this evidence weighs against the claim that sleep apnea was incurred in service.

During the August 2016 Board hearing, the undersigned VLJ indicated to the Veteran that the claim for service connection for sleep apnea required a nexus between that current disability and active duty service.  This was clearly explained to the Veteran, at which time the record was left open for 90 days for her to provide such evidence.  The record was left open for 90 days for additional evidence, but the Veteran did not submit any additional evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination regarding her sleep apnea disorder.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's sleep apnea is not required. The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current sleep apnea may be associated with service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  

The Board has also considered the Veteran's statements purporting to relate her sleep apnea to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left hip obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sleep apnea is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose (such as a sleep study), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for sleep apnea.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.

Rating for Residuals of Right Hand Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected residuals of the right hand burn disability have been rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015) (for unstable or painful scars).  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).




The Veteran was afforded a VA examination regarding the right hand disability in November 2007.  During the examination, the Veteran reported that she burned herself with hot water during service.  A physical examination of the hand revealed a level scar at the dorsum of the right hand as a result of a 1st or 2nd degree burn.  Current symptoms included pain around the area and tenderness.  There was also tenderness to palpation.  No other deformities or other symptoms were noted.     

During the August 2016 Board hearing, the Veteran reported continued pain in the right hand.  See Id at pg. 4.

Upon review of all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran's residual scar of the right hand more nearly approximates a 10 percent disability rating under Diagnostic Code 7804 (2015) as her scar is painful.  As such, the Board finds that a 10 percent rating under Diagnostic Code 7804 for a painful right hand scar is warranted.  

As the Veteran only has one scar on the right hand, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (20 percent rating is warranted when there are three or fourth scars that are unstable or painful).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scar disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's scar has been manifested by pain and tenderness to palpation.  The schedular rating criteria specifically allow for ratings based on painful scars. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effects on daily life.  In the absence of exceptional factors associated with the Veteran's scar disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted a TDIU due to her schizoaffective disorder with an effective date of August 27, 2010. See March 2011 rating decision.  The Veteran has not disagreed with the effective date assigned for a TDIU.  The Veteran has not contended that a TDIU is warranted for the period prior to August 27, 2010.  As such, no further discussion is required.



ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened. 

New and material evidence having been received, the claim for service connection for CFS is reopened. 
New and material evidence not having been added to the record, the claim for service connection for uterine fibroid cysts is not reopened; and the claim is denied. 

Service connection for type II diabetes mellitus, to include as due to Agent GB, is denied. 

Service connection for obstructive sleep apnea is denied. 

A 10 percent rating for a residual scar associated with the right hand burn disability is granted.


REMAND

PTSD

The Veteran maintains that she has PTSD as result of being sexually harassed in service.  In a statement dated in December 2002, the Veteran reported that, in April 1989, she was admitted to the hospital after trying to hurt herself as a result of being sexually harassed by her Sergeant.  

The Board notes that the Veteran has already been granted service connection for schizoaffective disorder and has been assigned a 70 percent evaluation since September 2005.  

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (a) (i.e., DSM-IV or 5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted in the May 2010 rating decision (where the RO granted service connection for schizoaffective disorder) service treatment records indicate that the Veteran was seen in January 1983 with reports of job problems and had threatened suicide.  The January 1983 service treatment note indicates that the Veteran was facing problems with her job as a cook.  It was further noted that the Veteran threatened suicide with a handful of her medication.  She specifically reported being upset with her job and working conditions.  It was noted that changing her job was an idea that she favored as well as changing her commanding officer.  A report from April 1989 showed that the Veteran was treated for adjustment disorder with mixed emotional features (borderline personality traits).

VA treatment records show that the Veteran has reported being sexually harassed in service.  For example, in an October 2003 VA treatment record, the Veteran indicated that she was exposed to ongoing sexual harassment and fraternizing by her superiors.  She reported that she suffered ongoing problems because of being vocal about the harassment and was intimidated with loss of her rank.  She reported being hospitalized during service as a result of stress caused by the harassment.  

The Veteran submitted an August 2016 letter from a VA trauma recovery program/military sexual trauma licensed social worker, M. L. B.  The letter indicated that the Veteran had been treated by M. L. B. for PTSD.  According to 
M. L. B., while in the military, the Veteran trusted her superiors, but they took advantage of her.  It was noted that the Veteran had PTSD "as a result" of sexual trauma suffered while in service.  

The Board finds that a remand is warranted in order to clarify whether the Veteran has a diagnosed PTSD disability that conforms with the DSM-IV or 5 criteria.  Although M. L. B. indicated that the Veteran had PTSD, she did not address the DSM criteria for PTSD and did not discuss the Veteran's already diagnosed and service-connected schizoaffective disorder.  The Board notes that if a diagnosis of a mental disorder is changed, VA must determine whether the new diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125 (b) (2015).

In this case, a new VA examination and medical opinion is therefore needed to reconcile the current state of the Veteran's psychiatric disorder or disorders.  

Fibromyalgia, CFS, and Respiratory Disorder (Undiagnosed Illness)

The Veteran seeks service connection for fibromyalgia and CFS.  Moreover, the claim for service connection for a disability resulting from exposure to Agent GB has been interpreted by the Board to include a respiratory disorder, which the Veteran testified to during the August 2016 Board hearing.  For the reasons discussed below, the Board finds that these claims are potentially inter-related and need to be remanded for additional development.  

The Veteran is a Gulf War Veteran.  See DD Form 214. Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 
38 C.F.R. § 3.317 (2015).  Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b).

Although the Veteran maintains that she has fibromyalgia, CFS, and a respiratory disorder (other than the already service-connected bronchial asthma disability), the evidence currently of record does not contain sufficient clinical evidence to substantiate the signs and symptoms associated with such disorders.  VA treatment records do show, however, complaints of fatigue, loss of energy, and getting tired easily.  See e.g., May 2009, April 2010 VA treatment records.  In a July 2009 VA treatment record, the Veteran was also noted to have "respiratory problems."

The Veteran has not been afforded a VA Gulf War Undiagnosed Illness examination.  Therefore, further examination is necessary to assist in determining the nature of the Veteran's claimed disorder, to include whether they are the result of an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all current VA treatment records that are not currently part of the record.

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.

(a)  The examiner should first determine whether the Veteran meets the DSM-IV or 5 criteria for PTSD.  

(b)  If PTSD is diagnosed, the examiner should state whether the Veteran continues to have a diagnosis of schizoaffective disorder, whether the PTSD diagnosis represents a progression of the schizoaffective disorder, or whether PTSD is a new and separate condition.  See 38 C.F.R. § 4.125 (b) (2015).

(c)  If a PTSD diagnosis is confirmed to be a separate condition to the already service-connected schizoaffective disorder, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was incurred in service or is otherwise related to service, to include the claimed in-service sexual harassment.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA Persian Gulf undiagnosed illness examination.  The examiner is to be provided access to the claims folder, to include a copy of this remand.  In accordance with the latest worksheets for Persian Gulf undiagnosed illnesses, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any undiagnosed illness. The examiner must note that, for VA's purposes, an undiagnosed illness is an illness that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  The examiner should then address the following:

(a)  Does the Veteran have a chronic, undiagnosed illness, manifested by signs or symptoms of fibromyalgia, chronic fatigue syndrome, and/or respiratory symptoms other than service-connected asthma?  (Despite the lack of clinical evidence, the Veteran has claimed that she has fibromyalgia, chronic fatigue syndrome, and respiratory problems).  

(b)  If the answer to (a) is "yes," is it at least as likely as not (a 50 percent probability or greater) that any current signs or symptoms of the chronic, undiagnosed illness is related to active military service, including service in the Persian Gulf, to include possible exposure to Agent GB? 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits remain unfavorable to the Veteran, she should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


